DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/26/22.  These drawings are accepted.
Claim Objections
Claim 14 is objected to because of the following informalities:  
It appears the end of the claim should end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: It’s unclear as to what the variables “K” and “I” represent.  The claims states that these variables are integers, but it’s unclear to how these integer values are determined and what they represent.  Examiner submits that claim should specify what these variables represent.  Lines 7-16, it’s unclear if the “X” value is a fixed value at 2 or can be variable.  Line 7 indicates for each X=2… J courses of installation.  However, it’s unclear as to how J is determined or if it’s just a random variable.   Lines 8-10 and 12, the scope of term “Xth” is unclear. It’s unclear as to the significance of the “th”, particularly when values are chosen in which the suffix would not be “th”.  For example, a value of 23 would include the suffix “rd” instead of “th”.   Line 14, It’s unclear as to what the variable “Y” represents.  As it’s unclear as to how some of the claimed values are determined or what they represent, the scope of the claim is unclear.
With regard to claim 3: Line 12, the limitation “the interval I” lacks sufficient antecedent basis.  Further, it’s unclear if the limitation “the interval I” is referencing the previously I being an integer found in claim 1.
With regard to claim 10: It’s unclear as to how the claim further limits the scope of claim 7.  Note that claim 7 appears to already recite multiple courses.  Further, it’s unclear as to how acts (1) – (4) applies to further courses.  In particular, act (1) is directed to a first course of installation.  Clarification is requested
With regard to claim 13: It’s unclear as to what the variable “L” represents.  For the purpose of examination, the variable is considered to be directed to a length dimension.

Claims 1-9 are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon (US 4,010,592).
With regard to claim 11: Nixon discloses a method of installing roofing shingles on a roof (fig. 6; abstract) comprising: 
(1) for a first course of installation, applying a first shingle (A) to an underlayment of the roof at a first edge of the roof (fig. 6; col. 3, lines 22-35); 
(2) for at least one other course of the installation, 
a. forming at least a first shingle portion (34) and a second shingle portion (36) from a shingle of same size as the first shingle (A) (fig 6);
 	b. applying the first shingle portion (34) to the underlayment of the roof at the first edge of the roof to at least partially cover a preceding course (fig. 6); 
(3) for another course of the installation, applying the second shingle portion (36) of act (2) to the underlayment of the roof at the first edge of the roof to at least partially cover a course which precedes the another course (fig. 6).

    PNG
    media_image1.png
    739
    690
    media_image1.png
    Greyscale

Fig. 6: Nixon (US 4,010,592)
With regard to claim 12: Nixon discloses that for plural courses involved in act (2), the method further comprises forming the first shingle portion (34) and the second shingle portion (36) to have different lengths than respective shingle portions in a neighboring course (fig. 6).
With regard to claim 14: Nixon discloses that after performing acts (1) — (3), applying one or more shingles of the same size as the first shingle (A) to each of the courses in alignment with a shingle (A), a shingle first portion (34), or a shingle second portion (36) already in the respective course (fig. 6, col. 3, lines 16-21).
With regard to claim 15: Nixon discloses a method of installing roofing shingles on a roof (fig. 6; abstract) comprising:
(1) for a first course of installation, applying a first shingle (A) to an underlayment of the roof at a first edge of the roof (fig. 6; col. 3, lines 22-35);
(2) for at least one other course of the installation,
a. forming at least a shingle major portion (34) and a shingle minor portion (36) from a second shingle of same size as the first shingle (A) (fig. 6);
b. applying the shingle major portion (34) to the underlayment of the roof at the first edge of the roof to at least partially cover a preceding course (fig. 6);
(3) for another course of the installation, applying the shingle minor portion (36) of act (2) to the underlayment of the roof at the first edge of the roof to at least partially cover a course which precedes the another course (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 4,010,592).
With regard to claim 13: Nixon doses not disclose the first shingle is configured with a width W in a width dimension, and wherein W = L/3.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available sizes for providing shingles of desired aesthetic and/or of a size for ease of handing an installation. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing of the claimed invention.

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
Regarding variables K and I, applicant provides an explanation that “I” could be said to represent a portion or segment of the shingle length and K is a factor that is odd.  Applicant further provides an explanation of the method and computations regarding Xth major portion, Xth minor portion and Y citing the specification.  
Examiner respectfully submits that the claims does not specify how these integer values are determined and what they represent.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  It is suggested that applicant amend that the claims to define the variables found in the claims.   
The objection of claim 6 has been withdrawn in view of the amendment filed 1/26/22.
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 1/26/22.
The rejection of claims 8-9 on the ground of nonstatutory double patenting has been withdrawn in view of the amendment filed 1/26/22. 
Allowable Subject Matter
Claims 1-5, 7 and 10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the steps of the claimed method of installing roofing shingles on a roof is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633